Citation Nr: 1011099	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement for medical services provided by 
a private hospital on September 17, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active duty from February 1982 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 adverse action by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida, which is the Agency of Original Jurisdiction (AOJ) 
in this matter.


FINDINGS OF FACT

During the course of this appeal, a February 2010 decision of 
the Tampa, Florida, medical center granted the Veteran 
entitlement to full reimbursement of medical expenses 
incurred at a private hospital on September 17, 2008.


CONCLUSION OF LAW

As the Veteran has been reimbursed in full for these 
expenses, the issue of medical expense reimbursement is a 
moot issue, and should therefore be dismissed.  38 U.S.C.A. 
§ 7104 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's appeal is seeking reimbursement for medical 
expenses incurred at a private hospital on September 17, 
2008.  However, correspondence received from the RO indicates 
that the Veteran was granted complete reimbursement for these 
expenses by a February 3, 2010, decision, because the initial 
denial was in error, since the Veteran was service connected 
for the treated condition.

Thus, the Veteran has been completely reimbursed for the 
initial amount in controversy, and there remains no amount in 
dispute.  As such, there remains no issue in controversy, and 
this appeal should be dismissed at moot.
See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


